Exhibit 10.1

 

SIRVA WORLDWIDE, INC.,

 

THE FOREIGN SUBSIDIARY BORROWERS PARTIES HERETO,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

JPMORGAN CHASE BANK, N.A.
as administrative agent

 

and

 

J.P. MORGAN SECURITIES INC.

 

as sole lead arranger and sole bookrunner

 

FIFTH AMENDMENT TO THE CREDIT AGREEMENT

 

November 14, 2005

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT, dated as of November 14, 2005 (this “Fifth Amendment”), to the
Credit Agreement, dated as of December 1, 2003 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SIRVA
WORLDWIDE, INC., a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers from time to time parties to the Credit Agreement (together
with the Parent Borrower, the “Borrowers”), the several banks and other
financial institutions from time to time parties to the Credit Agreement (the
“Lenders”), JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other Agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

 

WHEREAS, the Parent Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain provisions of the Credit Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                       Defined Terms.  Unless otherwise
defined herein, capitalized terms that are defined in the Credit Agreement are
used herein as therein defined.

 

2.                                       Amendments to Subsection 1.1 (Defined
Terms).  Subsection 1.1 of the Credit Agreement is hereby amended by
(a) deleting therefrom the definitions of “Adjustment Date” and “Pricing Grid”
in their respective entireties and (b) deleting therefrom the definition of
“Applicable Margin” in its entirety and substituting in lieu thereof the
following definition:

 

“Applicable Margin”:  as applied to any given type of Loans, (a) with respect
ABR Loans, 3.00% per annum and (b) with respect to Eurocurrency Loans, 4.00% per
annum, provided that, at any time that the Borrower has a senior implied rating
of less than B2 (with negative outlook) from Moody’s or a corporate credit
rating of less than B (with negative outlook) from S&P, then the Applicable
Margin shall be 3.50% per annum, in the case of ABR Loans, and 4.50% per annum,
in the case of Eurocurrency Loans.

 

3.                                       Amendments to Subsection 7.1 (Financial
Statements).  Subsection 7.1 of the Credit Agreement is hereby amended by:

 

(a)                                  deleting from paragraph (a) thereof the
date “November 15, 2005” and substituting in lieu thereof the phrase
“November 30, 2005, and for the fiscal year ending December 31, 2005, not later
than June 30, 2006”;

 

(b)                                 deleting from paragraph (b) thereof the date
“December 31, 2005” and substituting in lieu thereof the phrase “March 31, 2006,
and for the quarterly period ending March 31, 2006, not later than July 31,
2006”;

 

--------------------------------------------------------------------------------


 

(c)                                  deleting from paragraph (c) thereof the
date “November 15, 2005” and substituting in lieu thereof the phrase
“November 30, 2005, and for the fiscal year ending December 31, 2005, not later
than June 30, 2006”; and

 

(d)                                 deleting from paragraph (d) thereof the date
“December 31, 2005” and substituting in lieu thereof the phrase “March 31, 2006,
and for the quarterly period ending March 31, 2006, not later than July 31,
2006”.

 

4.                                       Amendment to Subsection 8.1 (Financial
Condition Covenants).  Subsection 8.1 of the Credit Agreement is hereby amended
by deleting such subsection in its entirety and substituting in lieu thereof the
following:

 

8.1.                              Financial Condition Covenants.

 

(a)                                  Maintenance of Consolidated Interest
Coverage Ratio.  Permit, for any period of four consecutive fiscal quarters of
the Parent Borrower ending during any test period set forth below, the
Consolidated Interest Coverage Ratio at the last day of such consecutive fiscal
quarter period to be less than the ratio set forth opposite such test period
below:

 

Test Period

 

Ratio

 

January 1, 2004 – December 30, 2004

 

3.25 to 1.00

 

December 31, 2004 – September 29, 2005

 

3.00 to 1.00

 

September 30, 2005 – March 30, 2006

 

2.75 to 1.00

 

March 31, 2006 – March 30, 2007

 

2.50 to 1.00

 

March 31, 2007 – September 29, 2007

 

3.00 to 1.00

 

September 30, 2007 – March 30, 2008

 

3.25 to 1.00

 

March 31, 2008 – March 30, 2009

 

3.75 to 1.00

 

March 31, 2009 and thereafter

 

4.00 to 1.00

 

 

(b)                               Maintenance of Consolidated Leverage Ratio. 
Permit, at the last day of any fiscal quarter ending during any test period set
forth below, the Consolidated Leverage Ratio to be greater than the ratio set
forth opposite such test period below:

 

Test Period

 

Ratio

 

January 1, 2004 – December 30, 2004

 

3.50 to 1.00

 

December 31, 2004 – March 30, 2005

 

4.00 to 1.00

 

March 31, 2005 – September 29, 2005

 

4.50 to 1.00

 

September 30, 2005 – December 30, 2005

 

5.50 to 1.00

 

December 31, 2005 – June 29, 2006

 

5.00 to 1.00

 

June 30, 2006 – December 30, 2006

 

4.75 to 1.00

 

December 31, 2006 – March 30, 2007

 

4.50 to 1.00

 

March 31, 2007 – December 30, 2007

 

4.00 to 1.00

 

December 31, 2007 – March 30, 2008

 

3.50 to 1.00

 

March 31, 2008 – March 30, 2009

 

3.00 to 1.00

 

March 31, 2009 and thereafter

 

2.50 to 1.00

 

 

2

--------------------------------------------------------------------------------


 

5.                                       Amendments to Subsection 8.6(a). 
(a) Subsection 8.6(a) of the Credit Agreement is hereby amended by (a) deleting
the word “and” at the end of clause (xiv) thereof, (b) deleting the “.” at the
end of clause (xv) thereof and substituting “; and” in lieu thereof and
(c) inserting the following new clause (xvi) at the end thereof:

 

(xvi)                       the Disposition of (A) all of the Capital Stock of
SIRVA (Australia) Pty Limited and The Imaging Centre Pty Limited pursuant to the
Share Sale Agreement, dated as of October 14, 2005, among SIRVA (Asia Pacific)
Pty Limited, the Parent Borrower, IM Australia Holdings Pty Ltd, IM New Zealand
Holdings ULC, and Iron Mountain Incorporated and (B) all of the Capital Stock of
SIRVA New Zealand Limited and Imaging Systems (NZ) Limited pursuant to the Share
Sale Agreement, dated as of October 14, 2005, among SIRVA (Australia) Pty
Limited, the Parent Borrower, IM New Zealand Holdings ULC and Iron Mountain
Incorporated, as each such agreement may be amended, supplemented or otherwise
modified from time to time (so long as no such amendment, supplement or other
modification is adverse to the Parent Borrower or the sellers thereunder or the
Lenders), provided, in each case, that (x) subject to clause (y) below, 100% of
the Net Cash Proceeds of such Disposition is applied in accordance with
subsection 4.4(c) and (y) notwithstanding anything to the contrary in such
subsection 4.4(c), none of such Net Cash Proceeds are eligible to be reinvested.

 

6.                                       Conditions to Effectiveness of this
Fifth Amendment.  This Fifth Amendment shall become effective upon the date (the
“Fifth Amendment Effective Date”) when the following conditions are satisfied:

 

(a)                                  the Administrative Agent shall have
received (i) counterparts of this Fifth Amendment, duly executed and delivered
by the Borrowers and Administrative Agent, (ii) executed Lender Addenda, or
facsimile transmissions thereof, substantially in the form of Exhibit A hereto
(each, a “Lender Addendum”) from the Required Lenders under the Credit
Agreement, (iii) an executed Acknowledgment and Confirmation, substantially in
the form of Exhibit B hereto, from an authorized officer of each of Holding and
each Guarantor and (iv) all fees required to be paid on or before the Fifth
Amendment Effective Date, and all expenses required to be paid on or before the
Fifth Amendment Effective Date for which invoices have been presented; and

 

(b)                                 the Parent Borrower shall have paid to the
Administrative Agent, on behalf of each Lender which shall have executed and
delivered a Lender Addendum to counsel to the Administrative Agent by 12:00 Noon
(New York City time) on November 14, 2005, an amendment fee in an amount equal
to 0.25% of the sum of each such Lender’s Revolving Credit Commitment and Term
Loans then outstanding.

 

7.                                       Representations and Warranties.

 

(a)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on the Fifth Amendment Effective Date
after giving effect to the transactions contemplated herein.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties.  Each of the
representations and warranties made by Holding and the Loan Parties in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Fifth Amendment Effective Date (after giving effect
hereto) as if made on and as of such date, except to the extent such
representations and warranties expressly relate to a particular date, in which
case such representations and warranties were true and correct in all material
respects as of such date.

 

8.                                       Payment of Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Fifth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

9.                                       Continuing Effect of the Loan
Documents.  This Fifth Amendment shall not constitute an amendment or waiver of
any provision of the Credit Agreement or any other Loan Document not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any further or future action on the part of Holding or the Loan Parties that
would require an amendment, waiver or consent of the Lenders or Administrative
Agent.  Except as expressly amended hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect.  Any reference to the “Credit Agreement” in the Loan Documents or any
related documents shall be deemed to be a reference to the Credit Agreement as
amended by this Fifth Amendment.

 

10.                                 Counterparts.  This Fifth Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts (including by facsimile), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

11.                                 Severability.  Any provision of this Fifth
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

12.                                 Integration.  This Fifth Amendment and the
other Loan Documents represent the agreement of Holding, the Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

13.                                 GOVERNING LAW.  THIS FIFTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

SIRVA WORLDWIDE, INC.

 

 

 

 

 

By:

  /s/ Ralph A. Ford

 

 

Name:

Ralph A. Ford

 

 

Title:

SVP, Secretary and General Counsel

 

 

 

 

 

ALLIED ARTHUR PIERRE N.V.

 

 

 

 

 

By:

  /s/ Ralph A. Ford

 

 

Name:

Ralph A. Ford

 

 

Title:

Director

 

 

 

 

 

 

 

ALNAV PLATINUM COMPANY (as successor to
ALNAV Platinum Group Inc.)

 

 

 

 

 

By:

  /s/ Ralph A. Ford

 

 

Name:

Ralph A. Ford

 

 

Title:

Secretary

 

 

 

 

 

PICKFORDS AUSTRALIA PTY. LTD.

 

 

 

 

 

By:

  /s/ Michael Filipovic

 

 

Name:

Michael Filipovic

 

 

Title:

Director

 

 

 

 

 

 

 

SIRVA UK LIMITED (formerly known as Pickfords Limited)

 

 

 

 

 

By:

  /s/ Ralph A. Ford

 

 

Name:

Ralph A. Ford

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (formerly known as
JPMorgan Chase Bank), as Administrative Agent

 

 

 

 

 

By:

  /s/ Kathryn A. Duncan

 

 

Name:

Kathryn A. Duncan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------